Citation Nr: 0417061	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
secondary to Agent Orange exposure.  

2.  Entitlement to service connection for gonorrhea, claimed 
as secondary to Agent Orange exposure.  

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
psychiatric disability, claimed as schizophrenia.  

4.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a hand 
injury.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.J., M.D.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for a psychiatric disability.  The 
veteran responded by filing an October 2002 Notice of 
Disagreement, and was sent a July 2003 Statement of the Case 
by the RO.  The veteran then filed an August 2003 VA Form 9, 
perfecting his appeal of this issue.  In November 2003, the 
veteran testified at the RO before a RO hearing officer.  

The issue of whether new and material evidence has been 
submitted to reopen the veteran's service connection claim 
for a psychiatric disability will be the subject of this 
decision, and the remainder of the issues on appeal will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on the veteran's part.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In a December 1976 decision, the Board denied the 
veteran's claim for service connection for a psychiatric 
disability.  

3.  The evidence submitted since the Board's December 1976 
denial of the veteran's claim for service connection for a 
psychiatric disability is neither cumulative nor redundant of 
evidence already considered, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Board's December 1976 decision that denied service 
connection for a psychiatric disability is final; this claim 
may only be reopened based on the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002);  
38 C.F.R. § 3.156 (2003).  

2.  Evidence submitted since the Board's 1976 decision is new 
and material with respect to the claim for service connection 
for a psychiatric disability, and the claim for that benefit 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's grant of 
the benefit sought, no prejudice results to the veteran based 
on consideration of his appeal at this time.  

The veteran seeks service connection for a psychiatric 
disability, claimed as schizophrenia.  The Board notes first 
that this claim was initially denied by the Board in a 
December 1976 decision, and this decision was final.  Thus, 
the claim cannot be reopened, absent the submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
2002).   In its subsequent September 2002 decision, the RO 
continued to deny service connection for a psychiatric 
disability without consideration of whether new and material 
evidence had been submitted.  In any such case, the Board is 
not bound by the RO's analysis of a claim, and indeed, must 
make a preliminary decision that new and material evidence 
has been presented before addressing the merits of the claim, 
as this step represents a mandatory jurisdictional 
requirement under 38 U.S.C.A. §§ 5108 and 7104 (West 2002).  
Butler v. Brown, 9 Vet. App. 167, 171 (1996) [citing Barnett 
v. Brown, 8 Vet. App. 1, 4, aff'd 83 F.3d 1380 (Fed. Cir. 
1996)].  Thus, veteran's claim for service connection for a 
psychiatric disability must first be subject to scrutiny 
under 38 U.S.C.A. § 5108 (West 2002) and 38 C.F.R. § 3.156 
(2003); only if these legal requirements are met may it be 
considered on the merits.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received subsequent to August 
29, 2001, as is the case here, new and material evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

When in December 1976 the Board initially denied the 
veteran's claim to service connection for a psychiatric 
disability, specifically schizophrenia that had been 
diagnosed, it concluded that no evidence had been presented 
establishing the presence of this disability either during 
military service or within a year thereafter.  

In 1990, the veteran claimed entitlement to service 
connection disabilities he claimed he developed as a result 
of exposure to Agent Orange.  The veteran had served in 
Vietnam.  Schizophrenia was among the disabilities the 
veteran mentioned.  His claim was held in abeyance by the RO 
pending the promulgation of new regulations pertaining to 
disabilities resulting from Agent Orange exposure.  Rating 
decision is September 1994 denied entitlement to service 
connection for various disabilities claimed as due to Agent 
Orange, including schizophrenia, on the basis that 
regulations providing a presumption of service incurrence due 
to Agent Orange for certain did not include these 
disabilities.  The veteran was properly notified of this 
decision and disagreed with it in 1991.  The VA requested 
clarification by the veteran as to which disability(ies) 
denied service-connection by the 1994 rating decision was the 
subject of his disagreement.  He did not respond, and the 
rating decision became final.  In 2001 the veteran claimed 
entitlement to service connection for post traumatic stress 
disorder (PTSD), which was denied in June 2002 because the 
evidence did not show a diagnosis of PTSD.  That same month, 
the veteran claimed entitlement to service connection for 
schizophrenia or a psychiatric disorder other than PTSD.  The 
denial of this claim in September 2002 is the subject of the 
instant appeal.

For the reasons to be discussed below, at least some of the 
evidence submitted by the veteran since that time is new and 
material, and the veteran's claim must be reopened.  

Specifically, the Board notes an October 2001 psychiatric 
treatment summary authored by J.A.J., M.D.  In this summary, 
Dr. J. noted that the veteran had sought treatment for a 
psychiatric disability within a year of service separation, 
and had reportedly been prescribed tranquilizers while 
serving in Vietnam.  Based on this history, and his 
examination of the veteran, Dr. J. concluded that the 
veteran's schizophrenia begin during his military service, or 
within a year thereafter.  

The Board notes first that the October 2001 psychiatric 
treatment summary is new, in that it was not of record at the 
time of the most recent final denial, in 1976.  Additionally, 
it is not cumulative and redundant of evidence already of 
record, as it suggests the onset of the veteran's 
schizophrenia during service; no such evidence was of record 
at the time of the 1976 denial.  When the Board denied the 
veteran's claim in 1976, it found no evidence that such a 
disability had been incurred during military service.  
Because the October 2001 treatment summary suggests the onset 
of the veteran's schizophrenia during military service, it is 
material, as it relates to an unestablished fact necessary to 
substantiate the claim.  Additionally, this evidence, when 
considered with the remainder of the record, raises a 
reasonable possibility of substantiating the claim at issue.

Based on the above, the Board finds the October 2001 
treatment summary to be new and material evidence.  The 
veteran having submitted new and material evidence, his claim 
for service connection for a psychiatric disability must be 
reopened and considered on the merits.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  


ORDER

The veteran having submitted new and material evidence, his 
claim for service connection for a psychiatric disability is 
reopened.  


REMAND

The veteran's service connection claim for a psychiatric 
disability having been reopened by the Board, it must now be 
considered on the merits.  The Board notes that while the 
veteran has alleged treatment for a psychiatric disability 
during service, the service medical records do not reflect 
such treatment.  However, the veteran underwent VA 
psychiatric examination in April 1971, approximately seven 
months after his service separation, and an anxiety reaction 
was diagnosed.  A year thereafter, he was hospitalized at a 
VA medical center with a diagnosis of schizophrenia.  Because 
the veteran was diagnosed with an anxiety reaction within a 
year following service separation, and schizophrenia within 
two years of service, a reasonable possibility has been 
raised that these disabilities began during service.  VA has 
an obligation to afford the veteran a VA medical examination, 
or obtain a medical opinion, when such an action is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (d) (West 
2002).  

Next, the Board notes that in a September 1994 rating 
decision, the veteran was denied service connection for 
asthma and gonorrhea, both claimed as secondary to Agent 
Orange exposure, and the reopening of his service connection 
claim for a hand injury.  However, he was not notified of 
this decision until November 1994.  In October 1995, the 
veteran responded by writing "I do not agree with the 
decision taken in denying our request."  He also asked his 
that his case be sent to the Board.  Because the veteran was 
not notified of the results of the September 1994 rating 
decision until November 1994, his October 1995 response was 
received within the one year period for filing a Notice of 
Disagreement.  See 38 U.S.C.A. § 7105(b)(1) (West 2002).  
Accordingly, the Board accepts these statements as a valid 
and timely Notice of Disagreement, and concludes that because 
a timely Notice of Disagreement regarding these issues has 
been submitted, a remand is required in order for the RO to 
provide the veteran a Statement of the Case.  The U.S. Court 
of Appeals for Veterans Claims (hereinafter Court) held in 
Manlincon v. West [12 Vet. App. 238 (1999)], that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

Regarding the issue of entitlement to service connection for 
asthma, the Board also notes that service connection for 
bronchial asthma was denied by a September 1971 rating 
decision; following appropriate notification, the veteran did 
not initiate a timely appeal.  Therefore, it is final, and 
may only be reopened with the submission of new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).  In considering this claim, the RO must first 
determine if new and material evidence has been submitted 
before this service connection issue may be considered on the 
merits.  See Butler, supra.  

In light of the above, this claim is remanded for the 
following additional development:

1.	The veteran should be scheduled for 
a VA psychiatric examination in order to 
determine if he has a current psychiatric 
disability, and, if so, whether it was 
incurred in military service.  The claims 
file should be reviewed by the examiner 
in conjunction with the examination.  In 
particular, the examiner should note the 
veteran's treatment for a psychiatric 
disability immediately following service 
(found in the claims folder marked with 
yellow tabs labeled "VA Hosp. Psych 
4/72", "VA Hosp. Psych. 11/72-1/73", 
and "VA Hosp. Psych 5-8/72").  The 
examination should include any tests 
considered necessary by the examiner.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
address the following questions: 
a) Does the veteran have any current 
psychiatric disabilities? 
b) For any psychiatric disability 
identified above, is it likely, as likely 
as not, or unlikely that such a 
disability had its onset during military 
service, or, if a psychosis is shown, was 
it manifest in service or within a year 
thereafter?  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  The medical basis and 
clinical findings for all opinions 
expressed should be given.  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's service connection 
claim for a psychiatric disability in 
light of any evidence added to the 
record.  If any of the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the appeal should be returned 
to the Board.

4.     The RO should also issue a 
Statement of the Case regarding the 
issues of entitlement to service 
connection for gonorrhea, and whether new 
and material evidence has been submitted 
to reopen the veteran's service 
connection claims for asthma and a hand 
injury.  The appellant and his 
representative are hereby notified that, 
following the receipt of the Statement of 
the Case concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If and only if a timely substantive 
appeal is filed should these issues be 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





							(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



